DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/07/2021, Claims 2-4, 8-10, and 13-15 have been cancelled, and Claims 1, 5, 7, 11-12 and 16-24 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to an invention (Group II) non-elected without traverse (see Applicant response on 05/17/2019).  Accordingly, claim 6 has been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

Claim 6 is CANCELLED.
	
REASONS FOR ALLOWANCE
Claims 1, 5, 7, 11-12 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bishop (US PGPub 2015/0327988) in view of Cohn (US Patent 6,610,071), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 7, 21, 22, and 24 which recite, inter alia " a suture winding member disposed at a distal end of the main body, the suture winding member comprising a spool or fastening pin configured to receive the suture” and “a needle receiving slot formed on a top of the main body and configured to receive the curved needle."  The novelty of this invention is the ability to deliver and tension a suture with cervical anchor attached with a thread holder comprising a pool and needle receiving slot as claimed.
The closest prior arts of record teach a system similar to that of Claims 1, 7, 21, 22, and 24, however the prior art does not teach the claimed spool or fastening pin of the suture winding member at a distal end of the main body.
Because none of the prior art documents of record teach a system as recited in Claims 1, 7, 21, 22, and 24, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 7, 21, 22, and 24 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Examiner, Art Unit 3771